NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
The examiner contacted Applicant’s representative, attorney Rikki Hullinger, on 12/07/2021 with a proposal to amend claim 1 with the limitation of either claims 6, 8, 9, and 14-17 in light of a new reference, U.S. Patent Application Publication No. 2004/0152034 to Cummings et al. (hereinafter Cummings), identified through updated search. Further details regarding this new reference can be found below, under 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Rikki A. Hullinger (Reg. No. 77,414) on12/08/2021.
The application has been amended as follows: 
In the claims:
Claim 1, at the end of the claim, after the “sublimation temperature of the organic pore former” insert --, wherein the proportion of the organic pore former of the total weight of the green body in step a) is between 2 and 60% by weight --. 
Claim 6, cancelled.


Reasons for Allowance
Claims 1, 4-5, 7-9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for producing a ceramic molding comprising the steps of: a) producing a green body comprising ceramic material, binder, and fumaric acid as an organic pore former with an additional function as a constituent in a temporary binder system, b) heating the green body to a temperature above the sublimation and/or decomposition temperature of the organic pore former, c) firing the green body to forma ceramic molding, wherein the temporary binder system comprises a low molecular weight liquid polyethylene glycol (PEG) with a molecular weight of 300 to 600 and fumaric acid, wherein binding of PEG and fumaric acid occurs at a temperature below the sublimation temperature of the organic pore former.
As noted in the previous Office Action, Christiani, as the primary reference, does not disclose or suggest the cumulative limitations of claim 1. Further search did not result in a reference teaching a liquid polyethylene glycol (PEG) having a molecular weight of 300-600 in the claimed field of art. It is important to note that Christiani discloses polyethylene glycol, and a PEG of MW 6000 is only disclosed in an example, i.e. one of the most preferred embodiment of said reference; however, further search did not result in any secondary reference teaching a PEG of MW 6000, in the same field of art with persuasive motivation to combine it with Christiani. Additionally, the prior art 
U.S. Patent Application Publication No. 2004/0152034 to Cummings et al. (hereinafter Cummings), drawn to glasses and glass-ceramics related to dental and orthodental applications, discloses a dental material comprising ceramics and hardenable resin, wherein after the component are mixed/combined, the mixture is formed into a dental article, shaped and then hardened (Cummings, abstract, [0176], [0213]). Cummings teaches different classes of hardenable resins, one of which is fumaric acid (Cummings, [0195]) and the other one is polyethylene glycol, i.e. PEG, of molecular weight 200-500 (Cummings, [0179]). According to MPEP 2144.06 I, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would be obvious to use a mixture of a combination of fumaric acid and polyethylene glycol. Cummings, additionally, teaches that hardening may be performed in a multi-stage or two-stage process, the first one is to provide a material sufficient to sustain the forces of milling or carving, and the second is after the dental article or orthodontic appliance is milled from a blank or molded (Cummings, [0201]). Nevertheless, a combination of Cummings and secondary reference, such as U.S. Pat. Pub. No. 2010/0154315 to Wu et al. or similar ones, to reject claims 4, 5, 12, and 13. Considering the fact that Cummings discloses a multi-stage heating/hardening step, it would inevitably involve heating to a temperature above the sublimation and/or 
The amendment to claim 20 was due to the fact that it was not supporting claim 1 after the previous amendment; thus, its dependency was changed from claim 6 to claim 8.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731